            Case 2:19-cv-00060-cr Document 1 Filed 04/19/19 Page 1 of 7


                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT
                                                                                2819 APR 19 ~Hz: ll
UNITED STATES OF AMERICA,                                    )                          CLERK
                                                             )
                              Plaintiff,                     )
                                                             )
       V.                                                    )
                                                             )   Civil No.
WAYNE WILLIAM DENNISON, JR., and                             )
ANY TENANTS OR OCCUPANTS RESIDING AT                         )
2924 ROUTE 346, NORTH POWNAL, VT 05260,                      )
                                                             )
                              Defendants.                    )


                COMPLAINT FOR FORECLOSURE BY POWER OF SALE

       NOTICE TO DEFENDANTS:                In order to receive notice of the Foreclosure Judgment,

you are required by law to enter an appearance in this action either through an attorney or on

your own behalf after service has been made upon you by the United States of America and you

have returned your waiver of service of summons to the Office of the United States Attorney.

If such appearance is not filed with the Clerk of the United States District Court within sixty (60)

days of service of this Complaint, you will not receive notice of the Foreclosure Judgment which

will set forth the amount of money you must deposit to redeem the property and the amount of

time allowed you to redeem the property.

                   NOTICE TO ALL TENANTS AND OCCUPANTS
             OF REAL PROPERTY AS REQUIRED BY 12 V.S.A. § 4932(c)(2):

THE PROPERTY IN WHICH YOU LIVE IS BEING FORECLOSED UPON. YOU
ARE NAMED AS A DEFENDANT IN THE FORECLOSURE BECAUSE YOUR RIGHT
TO REMAIN ON THE PREMISES MAY END WHEN THE FORECLOSURE IS
COMPLETED. YOU MUST NOTIFY THE COURT OF YOUR NAME AND ADDRESS
IN ORDER TO BE KEPT INFORMED OF THE STATUS OF THE FORECLOSURE.
YOU ARE ALSO ADVISED, PURSUANT TO 12 V.S.A. § 4932(c)(3), THAT, IN THE
EVENT THE OWNER IS UNABLE TO REDEEM THE PREMISES, YOU MAY BE
REQUIRED TO VACATE THE PREMISES UPON 30 DAYS NOTICE.
                  Case 2:19-cv-00060-cr Document 1 Filed 04/19/19 Page 2 of 7




          The United States of America, by its attorney, Christina E. Nolan, United States Attorney

for the District of Vermont, brings this Complaint and states as follows:

                                 Introduction, Jurisdiction, and Parties

          1.        This is a civil action to foreclose by power of sale a mortgage given by Defendant

Wayne William Dennison, Jr. ("the Borrower"), to the Plaintiff, the United States of America

("the United States"), on or about July 22, 2010.

          2.        This Court has jurisdiction in this matter under 28 U.S.C. § 1345 and 42 U.S.C. §

1490a.

          3.        The mortgaged property has been abandoned by the Borrower and is not presently

occupied by him as his primary residence.

          4.        On information and belief the last known addresses of the Defendants are as

follows:

          Wayne William Dennison, Jr.
          P.O. Box 5
          Greenfield Center, NY 12833

          Any Tenants or Occupants residing at
          2924 Route 346
          North Pownal, VT 05260

          5.        Tenants or Occupants of the mortgaged premises, if any, are named as defendants

pursuant to 12 V.S.A. § 4932(c)(l) for the purpose of providing notice of the pendency ofthis

action.        The United States does not know whether the property will be tenant-occupied at the

time the judgment order, decree of foreclosure, and order for judicial sale are entered in this

proceeding.        Such tenants or occupants, if any, are entitled to notice of these proceedings but

are not entitled to a right of redemption.     In the event that the mortgage is foreclosed, the


                                                     2
                  Case 2:19-cv-00060-cr Document 1 Filed 04/19/19 Page 3 of 7




interests of all tenants or occupants, if any, shall be foreclosed and they shall have no further

interest as tenants, occupants, or otherwise, in the property.      The United States, or the purchaser

at the judicial sale, shall have the right to seek and enforce a writ of possession and neither the

United States nor the purchaser at the judicial sale shall be obligated or required to institute an

eviction proceeding against any tenants or occupants.

                                       Foreclosure by Power of Sale

           6.        On or about July 22, 2010, Wayne William Dennison, Jr. duly executed to the

United States of America a real estate mortgage covering certain land and premises described

therein.        Paragraph 25 of the mortgage reserves to the United States the right to foreclose the

mortgage as authorized by state and/or federal laws, including but not limited to foreclosure by

power of sale.        A copy of the mortgage is attached to and made a part of this Complaint as

Exhibit A.

           7.        The mortgage was duly recorded on July 23, 2010 in the Town of Pownal Land

Records in Book 154, Page 398.

           8.        The property subject to the mortgage is described therein as:

           Being the same lands and premises conveyed to Jamie L. Lipscomb by Warranty
           Deed of Charles A. Lipscomb and Patricia A. Lipscomb, dated September 15, 2006
           and recorded September 20, 2006, in Book 145, at page 55 of the Pownal, Vermont
           Land Records and being therein described as follows:

           Being all and the same lands and premises conveyed to the within Grantors by
           William Bull and Susan Bull, husband and wife by Warranty Deed dated February
           29, 1984 and recorded February 29, 1984, in Book 78, at page 40 of the Pownal,
           Vermont Land Records and being therein described as follows:

           Being all and the same lands and premises as those conveyed to these Grantors, the
           said Bulls, by Thelma A. Barber by her deed dated April 26, 1973, and recorded in
           Book 70 at Page 156 of the land records of the Town of Pownal; said land and


                                                      3
             Case 2:19-cv-00060-cr Document 1 Filed 04/19/19 Page 4 of 7




       premises being described in said deed as follows: "Being Lot No. 24 as shown on
       Plot B of the Plan in Sub-Division of the Dwellings and Land of the Berkshire Fine
       Spinning Associates, Inc., North Pownal, Vermont, December, 1935, W.N. Tuller,
       C. D. which map is recorded in the Land Records of the Town of Pownal, and
       therein described as follows: "Beginning at a point on the easterly side of the
       highway leading from Pownal to Petersburg, which point marks the southeast
       comer of Lot No. 23; thence as shown on said map in a general easterly direction
       midway between the houses 51.0 feet to a point; thence turning an excluded angle
       of 90° and running in a general northerly direction 10.0 feet; thence in a general
       easterly direction along the south line of Lot No. 23 173 feet, more or less, to a
       point; thence in a general southerly direction as shown on said map 30.5 feet to an
       iron pin; thence in a general westerly direction 227 feet, more or less, to the edge of
       said highway; thence in a general northerly direction along said highway 48.0 feet
       to the place of beginning.

       "Subject to the 8.5 foot right of way and the 10 foot right of way as shown on said
       map, together with the right to use said rights of way and other rights shown on said
       map in common with others.

       "Subject to any and all existing water lines, pole lines, and sewer lines as the same
       may exist. "The above description is amended by eliminating the rights of way over
       the 10 feet to the rear as per agreement dated July 22, 1946, and recorded at Book
       54, Page 398 of the Pownal Land Records."

       Reference is hereby made to the above mentioned deeds and their records and to all
       deeds and records referred to therein for a more particular description of the herein
       conveyed lands and premises.

       9.      The mortgage was conditioned upon the payment of a certain promissory note,

dated July 22, 2010, in the principal sum of $46,200.00 and bearing interest at the rate of

4.6250% per annum.     A copy of the note is attached to and made a part of this Complaint as

Exhibit B.

       10.     The mortgage further secures repayment of any subsidy granted to the Borrower

in the form of interest credit pursuant to a subsidy repayment agreement dated July 22, 2010.    A

copy of said agreement is attached to and made a part of this Complaint as Exhibit C.




                                                 4
              Case 2:19-cv-00060-cr Document 1 Filed 04/19/19 Page 5 of 7




       11.       Pursuant to the terms of an interest credit agreement, the monthly payment due

from the Borrowers was reduced during the agreement's effective period.        The interest credit

agreement expired on May 11, 2018 at which time the monthly payment shown on the face of the

promissory note became effective.      Pursuant to 42 U.S.C. § 1490a and the terms of the

mortgage, any interest credit assistance received on any mortgages given on or after October 1,

1979 is subject to recapture upon the disposition of the property.

       12.       The note provides that upon default by the Borrower of any payment, the United

States at its option may declare all or any part of any such indebtedness immediately due and

payable.     Because the Borrower defaulted on the note, acceleration and demand for full

payment took place on May 30, 2018.

       13.       Though demand was made, the Borrower refused, neglected, or was unable to pay

the amounts due pursuant to the terms of the note.

       14.       There is due and owing by the Borrower to the United States as of April 16, 2019,

$78,986.19, consisting of the principal sum of $42,828.87 plus interest in the amount of

$9,877.21. Interest accrues at the daily rate of $5.43. There is further due and owing escrow of

$1,997.76, late charges of $17.22 and fees assessed at $24,265.13.

       15.       On information and belief, in order that it may protect and preserve its security,

the United States may be compelled to make advancements for payment of taxes, hazard

insurance, water and sewer charges, or other municipal assessments.       Although the nature and

amount of such expenses are unknown to the United States at this time, the United States seeks

recovery of those expenses, together with interest thereon.




                                                   5
               Case 2:19-cv-00060-cr Document 1 Filed 04/19/19 Page 6 of 7




       16.      The Borrower is no longer residing at the mortgaged premises and the property is

subject to waste and deterioration because it is vacant.   A shortened redemption period often

days is appropriate and necessary to protect the property and the government's interests.

       17.      No other action has been brought to enforce the provisions of the aforesaid

promissory note and real estate mortgage, and all conditions precedent to the bringing of the

action have been performed or have occurred.

       18.      The United States has complied with the requirements of all applicable servicing

regulations.

       WHEREFORE, THE PLAINTIFF PRAYS:

       a.        That the Defendants' equity of redemption be foreclosed in accordance with law;

       b.        That the Court enter an order shortening the redemption period to ten (10) days;

       c.        That the Court enter, pursuant to the United States' exercise of its right to a
                 foreclosure by public sale, an order for public sale of the mortgaged premises;

       d.        That the Court award expenses incurred by Plaintiff to preserve and protect its
                 security;

       e.        That the Court fix and allow attorney's fees and other costs and expenses incident
                 to this proceeding;

       f.        That the United States of America or the purchaser at the judicial sale be granted
                 a writ of possession in the mortgaged premises;

       g.        And for such other and further relief as this Honorable Court may deem just and
                 equitable.




                                                  6
     Case 2:19-cv-00060-cr Document 1 Filed 04/19/19 Page 7 of 7




Dated at Burlington, in the District of Vermont, this 19th day of April, 2019.

                                                     Respectfully submitted,

                                                     UNITED STATES OF AMERICA

                                                     CHRISTINA E. NOLAN
                                                     United States Attorney


                                              By:~                   Ot)J 'o~t&(aidiJ
                                               MELISSA A.D. RANALDO
                                               Assistant U.S. Attorney
                                               P.O. Box 570
                                               Burlington, VT 05402-0570
                                               (802) 951-6725
                                                Melissa.Ranaldo@usdoj.gov




                                          7
         Case 2:19-cv-00060-cr Document 1-1 Filed 04/19/19 Page 1 of 7




Form RD 3550-14 VT                                                                                                            Form Approved
(Rev. 10-04)                                                                                                                  0MB No. 0575-0172
                                                   United States Department of Agriculture
                                                           Rural Housing Service
                                                   MORTGAGE FOR VERMONT
THIS MORTGAGE (nS~itv tn_st.-u,nen,r). is made on *22                                                                        , 2010        . [OateJ
The mortgagor ls w~ William D ~ Jr., (Unmanied)
                                                                                                     ( Borrower-).
                                                                                                      11

Thi$ Security lnsb'ument is -given to lhe United States of America --.:ting through the Rural Hou!iing Setvfce or
successor ageney1 United States Department of Agriculture f'Lendef). whose address is Rural Housing Service.
c/o Centralized Servicing Center, United States Departmantof Agriculture. P.O. Box66889~ Stlouis, Missouri
 63166.

Borrowertsindebtedtolender?nderthefollowingpromissorynotesand/orassumptionagreements(hereincoll~ivelycalled
..Note'i which have been executed or assumed by Borrower and which provide for month Jypayments. with the full debt, if not
paid earliei-, due and payable on the maturiiy date:

Date ofinstrnment                    Principal Amount                      Maturity Date
 07-22-2010                          $46,200.00                             07-22-2048

This SeCtnity Instrument secures to Lender: (a) the repayment of the debt .evidenced by the Note, with interest, and all
renewals, extensions and modifications ofthe Note; (b) the payment of all other sumsJ with interest, advanced under paragraph
7 to protect the property covered by this Security Instrument; (c) the performance of Borrower's covenants and agreements
under this Security Instrument ar;id the Note, aTid (d) th~ recapture of any payment ~ssistance and subsidy which ITJBY be granted
to the Bomriv:er b.y the Lender pursuant to 42 tJ.S.C. §§ 1472(8) or 1490a. F01· this purpose and in consideratipn of the debt,
Bomnver does hereby, mortgagof grt\nt, and oonvey to ~er and Lender's successors and assigns, wi1b                    ofsafe, the          power
following described property located in the Town of ownal                                                            , Count' of
 Bennington                              , Sma, of Vermont:



                    See attached schedule IIA"




which has the address of                            2924RT 346                                              North Pownal
                                                              [Street}                                          (City]
Vennont                              05260                    C'Property Address");
                                     (ZlPJ



;l(confb1g 10 ilte Pape1,w11•/r P.r!tluctio,, Act of l .9bS, no perso,is n1·e required to respond to a cotlec/i'o11 ofiJifonnotfon w1/ess it displays u viz/fr(OMB
co,rtrM mrmher. 171e w,fid m,fB co11trol numberfor ti/is iufomurtfon co/leetiarr ii a.51S-Ol 72. Tfie lime required lo completelhis in[oni1ntio1, coll~/1011
is estimated to al'emge t5 111im1l<!s pei- response., (ncl!idiltg tl,e rime for reviewing {ustrucfio11s. searchiug e.~fsti11g data sources. gathering mu/
mai11ta1i1i11g the claw 11cr:rled, (11td completi11g /Tltd revif11vi11g the coileelio11 ofi11fo1·mnlion.
                                                                                                                                                  Pagel of6




                                                                                                                                                             'I
                                                                                                                                                             ;       EXHIBIT
                                                                                                                                                                       A
            Case 2:19-cv-00060-cr Document 1-1 Filed 04/19/19 Page 2 of 7




          TOOETHER WITH al 1. _the impmvcmenm nnw or ht'l'.~fl.er erected on the property,, and .an euetit¢nls,
    • appu11enances. and fixlttres wlneh now or bt:teaftcr are a pa.at ofthe prq,erty. AtJ rcplaccmcnt:i an<l adt.btwn$ wU alst)
      be covcr~d by th11 Seeurily Insltmncnt. All of the ruregorug is roCcnrzd lo i~ this Security tust.rument ii!. l~ie itl>roperly."
         BORROWER COVENANTS that Bo1rowcr is lnwfuJly seised ofllle eitate llcrcby ¢0ttveyed tmd ha$ the dgh.t to
       pnt a1,d convey ttie Property and that the Property i., unei,cumbeted, except for enemnbrtu1ec, of tt:eotd. Borrower
       warrants a1'dwil l de.fand generally the tide to lhe Properly against n11 claims and demands, subject to any enc\imbra~
       of record.
            'THlS SECURITY INSTRUMENT combines uniform covenants f'or national use and non-unifot·ln covennnts with
       limited variations by juriadfotion to cm~titute a unif01m security instrurntnt covering real p.t:operty.
            UNIFORM COVENANTS. Bom,wor and Lander i;ovommt and .igree as follows:
              1. :Payuumt of Prindt)tll Rnd Inter.en; P.repuyment arul Late Charies. Borrower &hall ptomptly pq,vhCll on~
       the principal flfand interest un the deb, evideUQe{( by tlta Note and any prepayment and late cba1ge, due lmd~T the Not.e:.
              i. Ji'undi ror Tues and fns\tnnce. Subject to appllcahle law or to a writtCA waiver byumdet~Borrower ~n pay
       to Lender Oll Um day montJ,ly payments are due ttt1der tbe Note, unn1 the Note is paid in full, a aum("'Funds..) for:(,)
       yearly taxos ane assessJramts which nmy attain prio1ity over tbis Security. !mitntnwnt et a lien on. . the Propurty_ {b) yc.\rly
       leasehold payments or ground t'ents on the Prope1ty1 if any; (e) yenrly ba1..ard m f.*rtY insurance pt'lmiums; and (4).
       yearly flood insot,.nce premiums, ti any. These itetns arc c.aJlc,l -a,e1-ow lten11. · Lender n,ay. at any time; collect and
                                                                                              1

       hold Funck in an acnount not to exceed dte maximum amount t ten&!t for a fedondly related tnQrtgage loan ma,y requite
       fol.' BotTawcr's csct·ow a.ecount under the ftdcnil Real F..,state·Seulement Proeed'uRa A~lot 1974 a$ mneimedfroi11ti~ lQ
       tin1e. l i U.S.C. § 2601 e& seq. ( 111U$PA 0 ),. unless another law or federal regulation that applies t:o the Fwuluets a teaser
       amount. Tf so~ lcndt:r may, at any time. collect and hol<l Funds hi an a1munt nQt to c:ir.cecd the lc.~ser atnounl Lender
       n,ay esdmate the 11nom1t of Funds due on the basis. of current llala ai-td reuonnble estimates of e·xpendit.ures of futtn·e
       Bsa-cw lte1n1 f)r othet'Wl3¢ bl accotdence with nppticable law.
              The Pun& ah all he held by a fedmd agency (incJudlng Lender) or in an in!itlb.1ti<>n ~ d~pQSit$ at-e insured by o
       fcd~lag¢ncy, h\$trumenta1ity, or entity. t.~·shall apply the Funds lo p11y the ll~row ftctt11. ~ndor·maynot charge
       BottoWet for bokUng and applying the Pu~, annually analyzing tbe escrow acco\tnt. or ~d(yin1 01e Escrow IOmwt
       unkss. Lender pays Dorrowe,· interest on the lft.md~ Md applicable law permit$ Lendct· lo make suth charue. However,
       Lender ~y r«iuire Borrower to pay a one.time charge for an itulcpendent real estate ta."t ceponjng service used by
       Lender in eonueciion w itb this 1aan. u rues., appli®blc lay, p tovidt:t otherwise. U nbs· an egreen,cnt is made or
       apphcable law requires interest to be pai~. t.e~~er :;hall not be re.qt&Jred l<).µay Borrower any ru~rest or earnings on !be
       Funds. Boero we,· and Lender may ngrec mwntmg, however, that buerest $hall bQ paid on cDe Fun,d$. Lendu sbftU give
       to B1;H'l'ower, without charge, an annual accoun~ of the Fund$, shnwing credits and d.:bit.s to the Funds a:ttd~ Pll(pOSf:
       lot whic11 each debit lo the Funds was made. The Punds a.-e: pledged rut additional security ror all sums s~eurcd by this
       Secudty Tosttument.
              Tf the Funds held by Lender e."ceed the aniounts permitted to be held by app~ble law, Lender shall account to
       l~o 1,.ower for tbe excess funds in accordance with the requ lt-e,nents erfapplicable law. If the amount o! lhe ru•lds held by
       Lender a.< any time it nol sufficient to pay the Escrow !u:1ns wl1en due,. Lon<k:r n,ay-so nodfy Borrower fu writing, and, in
       such ca~ Bprrow~r shall pay to Lender the ao10Uttt noee$Sary to make up dtC deilciency. Borrowct·shan make up the
       deuciency in no more than twelve mo>1tbly payments. at Lender's ~ble diac:rr:tion.
              Upou payment in rutl of atl S\lfflS sectm:a by 1his Security tnstnunent, Leudcr shAJt promptly refund tt.> Qo11ower any
       Funds held by Lender !f Lelldeuhall a-cqir.re or sell the Pro~ty ancr icceler.1tion uo.df;f' P9tngraph 12, Lendc.r, priur tQ
       the acquisition or sale of the Propc1ty. shall apply any Funds beld by Leder at tbe time of acq\tl$irioa or salt :\8 " credit
       against lhc suois secured by this &curitylttStnm:tet\t.
              3. AppJleatJon or Payment$. UnJoas applicable law or Lcflder's regulations 9-rovldemherwisc. all payments
       1:eeetved by Lender \tnder patag;t:aphs l ai,d 2 shall be applied iu tbe following or<lct of prforlty,: (1) ta ndvart~ for the
       pre$ervation or·protc~Tion of tl,e Properly orenfol-cement of'this lien; (l) lo accrued interest due uuder flu, Note: (3) to
       principal due \ttider the Note, {4) to amounts required f.or Sb~ escrow items under paragraph 2; (S) to late charges and
       other fees and charps.
            44 Charg~si LieM. Borrower shall pay all taxes, wessn,el,u. charges, fin¢s and impositions attributable to the
       Property wbi~b n,ay attain priority over this Se~urity Insuument, and lcttscbold paymerits or 8f¢UM rents. i£ i,Ul)'.
       Bo1Towet shalt pay these obligations. in the manner provided in paragt'Bph Z. or auot paid ht that manner. Borrower sruilt
       pay themon lime directly to the person owed payment. Botrowet$hall promptly f\trnish to Lender aH l\Otfces-of,unnunts
       to be paid under lllis pru:agraph. Jf Bo1wwer makes these pt ymcnts directly, Bgrrower shall promptly fon1ish tc> Lender
•      receipts evidencing th~ payments.
           Bnrr-ower shoH lJrofflT)tly disclia.i·g.e any hen which has priorily over this Security lnstrun,eJ!t mtles.s Lender h~fi


                                                                                                                          flag~ 2 of 6
         Case 2:19-cv-00060-cr Document 1-1 Filed 04/19/19 Page 3 of 7




   agreed in writing to such lien or Borrower: .Ca) a,~ _in wdti~g to the payment of tlte obligatton secuted by ~he lieu in a
   mam1er ac~ptabl~ to Lcnd~'i {b) contest\ m good (a 1th th¢ hen by, or defend$ agnJnst enforce.meot of the tten In~ tea.el
   pmceedings whieh h\ Ute Lender-a opinion operate to prevent lhe enforcement of t}n1 lien, qr (c) secures fron1 the hokier
   of tbc lien an agreement satisfactory to Letldersuoordinating the lien to thi$ Seeudty [nstrument. lfLclldcr determines
   tbttan)' part ofthe Prope1'ty iuubJect to a Uen which may attain prial'ity over this Security fnstrumcnt. Lcttdet may give
   B01towcr a notice identifying the lieu. Borrower shall satiifythe Hen or take one or mo1~ of the actionuet fortb abQve
                                                                                                                                1
   within ten ( l 0) days of tho giving ofuotieE:.                                                                  ·
         Borrower shaU pay to Lender such rees and otbei: chatJe.$ as may uow or hcreaOcr ht; required by regulaUous or
   Lender, and pay or reimburse Lender for all of tender's fees, costs, and cxpen_ses mconnection wirh any full 0t partial
   releue ot $Ubordit1tttioa of this instrumeotor any othet- tran.,actlon affccti11g tbe property.
         5. H~rfl or Prt>perty lnsura-nce. Borrnwenhall keep dte improvements now existing or hereafl.,t• c:r«.b~ nn U>c
   Property tn$tu-«t ~ehtsl loss by fire. baurds ineluded wlthin d1e                  tenn
                                                                                      "extended coverage" and any other haza"1$•
   including nQods or tl~odin& C-ot which Lender requires iniuianec. Tllit i1'9Urancc shall be mmntained in the anmw1tund
   fOJ the periods dmt Lender rcg~drcs. Tlic insuter Jffllvi.ding the in.1n1renco shall bll ci1()Sen by Barrowst subje-et to
   Lender's. approval wlucf, shaU n()f be UJ.ll'eMonablywtthhcld, IfB·orrower-fail$ to maintaln coverag,; described aoovc. at
   Lender's option Lender may obcain coverage lo protect L£ndeiJs rights lu the Pto~y pursuant to p>lfllpph 7.
         A11 imuranee Policies and rc11ewnla !hall be in a fom1 accep1&b1e to Lender end sMU lncludc a standard,inortg~
   clause. Lendet·_shalt hav~ the r~ht to hold the polici~and renewals. fftAnder require.,;. BOffl.)~rsbeJJ promptlr give to
   Lender all recetpts ofpa1d prem.ttlltlt and renewal notices. In the event ofloss. Bai-rowershntl give pr-ompt ootl<:o to tho
   jnsurance carrier and ten~·. Lendor may tl1nkc proof of loss ff nor made prompt11- by 801TOWer.
         Unlc$s Lender and Borrower- otherwise agree fn writing, b\stttancc prttfflds sl1aH be applied to restoration Qt repair
   oftl1e Propei'f¥damaged, ifthc restoration ~r repair i& cconomicaUy feasible and Lender'uecodty fs not lessened; tfthe
   restoradou Ql' repair ii oot ecunomteaUy (eusibte or L¢ndet1s security '\\'Otdd, be lessened, the insurance proceeds: shall he
   applied to the sums SCL.'\U'cd b)• tins Security Instrumimt, wl\ether or not then d1te, with any:excess paid rn Borrower. fr
   Botrowet ahlndons the Prop:rty, or does not answer witltm tl)lrty {)O} days a notice from Lender that the imt11·1mt.-e
   cartict bu offered to scttJu claim. tllen lender may collect the Insurance procecmt Lender >nay use the proceeds tn
   repair or restore the Property or to 1•J gums se<.,tred by this Securily·ln.,tnunent, whether ornot then due. Ute tbirty(.30)
   day period will begin whQ.n the notice is given.
         Unlc!s Lcn.dQr and Borrower otherwise~<: in writif1$. anyapplieailon of proeecds to prinoipal shaU not extend or
   postpone the clue date or the nlontbJy payments reierrcd tso .ui paragraplu 1 and 2 or change tJh! amountofUtc pnyment$.
   lf afle1· iecelea·adoa the £'ropeny is acquired by l..e,1der1 ·e.crrowds right tt1 ,in y insut'llll~ pollcios and pf(J(t:etls rcsultii)g
   trom do•lflll¢ to tlte Property p1-Cor. ro tbe ncquWdon sl»U pQS$ to JAtdiet to the eiucrtt of the SUT'll\ secttred by this
   Security Inatnunent itnmedfat&ly priol' to d1e a:cqufsition.
         6. l'reserwtion, Malntenana,. and Protectiou of the Property; Borrower's Loan Applicatlou; I.caeholds.
   Borrower shall not destroy, damage 01· impair the Property, '1J1ow the Property to det.eriotat.e, or c;omnth wa~le oo f11e
   ~ropcrty. Borrower shall maintain the impr.ovements In J().od rcpafr ff1td nmke repairs required by tender._ Borrower
   shall comply with aU law& ordinances, and rcgoJations afrcci.i11g the Property. Borrower sl\all be ht dcftmll lf any
   forfeiture a<.1.ion or pro~;Jittgl whether cwi f or c1founat,_ is ~gttn (hat in l..e)ufen good ram, j~tdJnie_nt COllld RSlilt in
   foLfeiture orthe Property or othe1wlse materially impalr thetiencreated by this Secw:ity Tn.~trumentot LcnderS-iecurity
• interest. Oom.>wcr may eurc sueb a defattlt by (".f\11$iUg tbe a~ti-011 o,r proceeding to be dlsm.im(l with a niling th;t, fu
   Lcn<k~1..s go«i faith determination. pi'4eludes ferfeillln? of I.he Bol'r0,wcrs int<!resl in the Prope1·ty or other matciitl
   .bttptlinnent of thc lien¢~ by this Security Insuwuent or Lender's security interest. B01TQ\VC1' $ball also be tt1 de&\llt
   if B<1rrower, d\1ring rhc loan a1,plicatio.n tn't,eess• gave 1nateriaUy fJlic oi• itltltc.-imu~ infonnation or stafcinenfs to Len.der
   (or (aileti tn rirovidc t.tmder with any lllRtcritd information) in conncetiot1 with the loo.n evidenced by the Note. ff this
   Sc:cm:iry J1u.trumcnt ls on n Jcaschold'.t Borrower shall oomply with all Ute p1:o:visions_ of Ult l!;ll~. _rn.tor:roWt)r 1tcq_,tire!$
   fee Ude to Che Property, the leasehold and d1c _fee· title sban not mcrg~ unJess Lender agrees t•> the mcf'g~· h\ wrhfog.
         7. Pro<eetton of Lender's Rights mUte Prop1rty. If Borrower fails ro perforn1 the covenant~ and agreements
   contained In this Security lnstnmien1. or there tc; n !egal pr~edi1lg that tnay signi0c:BJ1tly affect Lender's righfs iu the
   Property (s~cb I\S a p1'.Q<:cedmg In b.unkruptey. pcobate, for condemnation or forfeinwe.oi: to enforce law, orn:g1.tlat!on.1)1
 . then Lcndm· tnay do and pay fol' wluttet•er is necessary to pt·tnect the vsl.ue of the ProJ)erty and Lc?.11derts ng)Us m the
   Property. l. endcr'rt action~ may i nctude paying any !I ums secuied by a lien whi.;h has priority ove1· this ~ecurilY
   lnstnu.nent~ appearing in court. p~ying reasonable attorneys• fees and entering on the Property lo meke repairs. Alth,mgh
   Lendtn· may take action under this paragraph 7, Lender it not t~quired t4 do so.
         Any .amount, di!i>t1IScd by Lender undir lbis paragnpli 7 shalt ~Orne addilfotltd (.leb• •fB<m•t1wer sectu·ed by thjs
   Security Instrument. Unless Bon·owc1· and l.cndcngree to o~r tcin'IS of pe.ymi,n,t. these '11'110UlltS' sbaJl bear Interest
    from the date of disbursement at the Note rate and ~hall be p1ynbtc. With inte,-c.,t •. npo.n notice from t.ender ro FJotTov.ACl'
   1~equesting payment                                                                        ·
         8. Rcfinnnchtg. lf at any time it shall appear to Lender that Borrower n1ay be able to ob1aiu a loan from a
    rc.$pr,m.-sibJ¢ i::o<.1pei:fltive i:ir priv"t,c ~reel.it :,oun:e, at t·ea8(,>11abl~ 1·rites and tet·ms for loans for ;similu purp05C5, Borrower


                                                                                                                                     Png.e J of 6
         Case 2:19-cv-00060-cr Document 1-1 Filed 04/19/19 Page 4 of 7




    wil~ upon (liq Lendcr1iJ reque$t, apply for and accept such lollJ\ in sufficient amount to pay the note and. any indebtedness
    secureci hereby in Ml.
           9. Inspection. tcud¢tor Us sgent tnnyrnaJcereasonabfeentricsuponand inspeelfons ofUle Property. Lender shall
    gJve Borrower notice at the time of or prior to an h,spoclion s11ecUying rcas0!11blc caus~ fo1· the imi,,ecdon. .
           1O. Condemnation. The proceeds of any award or clafm ft.tr d,1tnageg, <brcct or cunscquenti~l. mconnccttQn with
.   any condemnado11 or ot~..- takmg of any part or dlC Prol}Crty, or for conveyance in lieu of tondcmhatlon. are berehy
    assig,ted und sJ1aU be paid to I .ender. Tn tbe event of a tol,1 taking <tf d,e P,·nperty. the proceetls maH be applir.d to 1bc
    swns Retffi by this Se~urlly Instrummt, whc<lK.r -t1r ool \h~u ,;hte, wid\ any excess paid to Borrower. ln ttie ~ent or a
    partial taklng of the Propeny in which the fidr n1atkCl value oithe Property immediau:ly before the ta·1dn& ia equal co 01·
    greater than the aJllWnt qfthe sumasecurcdbyiliis SCcitrlty T11$m.1men1 immediately bcrore tbc laking. unla.$s Borrower
    and Lender otherwise agree in writing1_ tm: sum~ secm-ed by this Security Instrument shall be re~uced '?}'. tM amount 0,f
    tht pro¢~ multir,lied by the follo,vmg rracdoo: (a) the total amoullt of the ,utn!i ciecured mnncd1atcly before the
    takillg. divided by (b) the fair market value o(the Pmperly immediately bcf~rc the taking. Any balance shall be paid to
    Borrower. 1n tl,e event of a partial taking oflbe Property in which the rair market value of the Property imme,liately
    before the taking is less than the amount o!the sum.-. $1Cured hereby invncdilucly before the tak1n1h unlcs$ F.IQrrower and
     Lender othcrwlse •ar~e in ,vriting or unltss applicable law otherwise provides, U,e 1nocteds shall be apphed to rhe sums
    sec\tted by <his Security lustrwnent wbett,er or nm the sluns are d1c11 due.
           If the Property is abandoned by Bortowcr, or i-~ after nolice by Lender ro 13orrowcr that the c-o.nderntmr offers l(J
    rnak~ an award or .setrle a c1ahn fur dait1ages. J'.'k>rrower fails co rcsp01'1d 10 tender wilh1n lhirly (30} day! after the date
    the nodce ls given. Lender is tmtb.odied to collecl and apply tbe pl'Oceeds, al its option. either to restoration or t-epair or
    the Prope~ or u, tbe sums secured by diis St:CUrity lnslrwnent, whether or not then due. Unless Let1dcr and Borrower
    othfi'\VJSC agree in writing. any $pplicntlon of proctcds to principaJ shall not extend or postpone th.c due date or the
     monlhty payments refc1rc:d to In paragraphs I and 2 or ebatige too amount of such paymen1s.
           11. Borrower Not Rd~•sed; Forbearance B)• J.,Cll-der Not a WaiY4r. Exti:ntiion of the time for payt\'\Cnt or
     modific.tion ofamortiZt1tion of the sumutcuml by this Securit1 Instrument granted by Lender lo B01Tower and any
    anceessor tn· mterest o.C Borrower sbaU not o~te to release the liability or ,,he original Bot·ro_wer or Borrov..-cr's
    rucceisors ln interest Lcnd~r,kaUnot·bereqwred lOttomniieucel)l'OCecdu1gs.:agaws1 ony successor m lnteres1 or refuse
    to i:x.tcnd dme for paymt:nt or othcnvis.e modify amortization of lite RUn1.uecJ.aed by this Securily Instrm1\cnt by reason.or
    auy demand made l:>y tile or1grual JlolTOWer erBonow.cts s~ccssors in intorcSt. Any rorbeanmce by Lender in
    exci-cisinJ any rig;lit Qt remedy shall not be a waiver ofor pr~lud$ tbe exen;ise ofany l'ight or remedy.
           11. StaettsaoYs and Assigl)$ Bound; ,Joint and s~vtrnl LHtbilityi Co-signers•. "l'he covenants and agr-:cments or
    lhis Securicy lnitrunmJl shlill bind and bene.1it the ,u~cessors and usigns of le.ncler and Borrowei·, IJ.l&bject to Uni
     provisions of parugraph 16.. Borrowets «:ovenancs and agreements ilndl bejoi11t ntld 5:evern. I. Any Boti·ower who co-
    sign., this Security lnslrtttnent but doos tiot¢Xoc;ule tbe Nqte: (a) is ec~signing this S«u:nty lnslrumeoU>nly to mortga~,
    gttl!\t aod convey that BorrQwerts interes_t in the ~pel'ty Utl<ler the tenns of this Security lnstrnmcnl; (b) is not personally
    obhpted to pay the sums secure(! by this Security lnso:urne,1t and (c) agrets tbtu tender and any other Borrower may
    agree lo extend. modify, forbear o,· tlUikuny accon»110dnti,.,ns wilb l'egard to the terms of lhiJ Secunty lnstrumotU or the
    Note without thnt no,·rower's consent.
           13. Notlcca. Any notice \o BorttlW¢r provided ror in U1is Securhy lmmumcnt shall be given by delivering it pt by
    mailing it by first class mail unless appllcnble law ~ires use of_ another method. The _noti~ shall be din~c~ to the
    Pto~ny Addri$s or any othtr :Jddrtss Bo_rrowet (Jes1gnotes by nctscc to t..ender. Any nohee to tender sltail ~ g,1vett by
     first class mail to T:.endcr's addl'C'ss stated herein nr any otl1er addrcul.ertdel' rlcsjgt1atc's l'iy notice In Oon-owc:r. Any
    noti~c pl'O\'ided for in this Security lnstruttlejU ~hall be deemed to have been given to J301tgwer or Lender wl um given as
    provided in this paragraph.
           14. Go11orufng I;nw; Se~et•ability. Tbis Security tustrumcnt shaUbe govemed by ft<te~l tnw. tn the eve111 that
    any provis!o~ or clAU(tc of this. &:ourtty lnstrument ar the Nl?,tc conflicts. with applica~fc lawl .!,ll\d, c'!n~ietshaU .~l affr.cr.
    otlu:r pro.vl.$to11$Qftbls Secunty {bSU'~ltortheNot-c wtui:hcanbe ~veneffeetwitholn checouflic11ngpl'Ovr111qn. To
    this end the provisions of this S~ir{ty lnstmmcut and the Nore ore declared to be 3iwerabJe. This it1stro1twnt ~lialf be
    subject to the pr~rit l'egulations ol Len..de:r, and to i1S i\nure regulations not n\c~nsi&tent with the oxprus provh;iona
    t1ercof. All powe1~ and agencies granted in this inst?'Unlent arc etaupfed with. an lntct-est and are ·irreto~ablc by den th or
    otherwise; find the righfs sud remedies provided in this instrument are cumulative lo rented~ provided by law.
           15. Bot"rower•s Copy. Borrowct acknowledges receipt 0£ one conformed copy of the Note and of this Stct1rity
    lnstmment.
         .16. Transfer of the Property or a Benelh;ial Inteii?st in norrowe1·. If au ot any pnr1 of the Property or any
    i11temt in it is leased for a term .ereater than. th rte (3) )'t!t\l'.5t leased with an opdo,n to purchase, $eld1 or transfeni:d (or ifa
    bencficfo l im:erest ill Borrower i& sold or transferredand Borrower ts not a naniral person) wtthout Lender's prior \\'litttn
    consent, Lender may, at its option, rcqufrc immediate payment in full ofaff sums secured by this Secul'ity ftlStmment.
        17, No1tdi$c1•iminauon. Jff3orrower intends to sett or renf the Property, oran)tpanofiund hasobtamcd 1...cnd0·i~
    consent to do so (a) 1\~ither .13orrowcr nor 11n.y1;mc ,rntbodz,;d to act fur BQrrQ'-.vt1c\ will. reEi•1$c lq ncsn1iate tor the snla ur
         Case 2:19-cv-00060-cr Document 1-1 Filed 04/19/19 Page 5 of 7




    renral or tUe Pt'Operty or will otherwi~e make unJ\vailable or deny· ttte Property tQ inyone because ofrace color religion
    scxj Mfional origi1~. handi~ap. ag~ or f'amilm I status!. "!'d (bJ Borrower rccognfas as JllegllJ nnd hereby discl~ and
    WJ1 not comp)), \Vlth or attempt to enforce ilU)' rcstncuvc covenants on dwelHn,: relating to mce cQlor religion St!(
    national origm. handicap, ig¢ or familial status.                                                         •    •        ' ·•
         11. Sale of Note; Change or Loan Sct•vtcer. Tho Note or & oartial hue.rest in the Note. (lcpther with this SecurflY
    I1\$U"l.untnt) may be sold ~· ot more times withollt prior notice ro· 8orr<>wer. Atale may result in a change in the i:ntll.y
    (knoWn as the nLuan Scrvteer'j that CQlfects monthly paymcnuz due uudcr the Note and this Se.eurity ln&t.Tinne'1t. There
    also may be one or tllore cluingcs. of the J..oan Servicer tnwlttled tQ a sole ofthe No.te.. lt there is· a cha~e oflhe Luan
    Servicert. Botm\\'Ct wm be gfvc11 written noliee of tlte change in aeeordancc witb paragraph 13 above and applicable law.
     Th¢ notice will state the name and 4ddress.of tbc new f..oun ~vici:r and tho.addftff to which peymenauhould be made.
         1,1 Uatifonn Feueral Nothlt1dieial Ft>rcek.>sm·e. ffa uniform fedevnl non..,judicin.J fbt0¢losme law ap_plicapfc .(o
    foreele)fllre ~fthts $CCUtity instrument is enacted. Undcuhu Uhtve the opficm «l' rorcctrme chis in,trumcnt h\ accordtmcc
    with. $UCh· fedeml procedw-e.
         20. Hnzardous Sub$tancts. Borrower sbaU not cause or permit rho prCS41lcc) use, di3f)Osa4 storage, <U' reltttst of
    auy ba:t.tl'dous substances on or in the Property. The preceding scurenec shall not apply to t-he presence, us~ or storage
                    .· or small q~ntities 9f ha2ardous ~ubsumc:cs 1bat are &eucraUy recogntt.ed lo 6c apptQPriatc to nomml
    on tlte Property.·
    residential uses and to maintenance of Ute Property. Borrowet· ihaU uul d(¾ nor allow t\llyone eJ~ tn do., tU1)'1hing
    affecting lhe Property that is m vio!.at•un of any rcdcral, Mates or loef¼J cnvironmcnr.d Jaw ot regulation.
         Bott·ower sha11 promptly give Le1wc1· written notice urauy invei;tlgatkm, clain11 demand. tawsuil or other :u.11f\'lltby
    any governmental or tegl·tlatory agei,cy ot pri,-afc 93rty iRYotvb1g the P.ropcrty and any hM:iudous suh&tam:o or
    en\'iroruncnta.l law or reJPitatJon of"wh!d1 Borrower has a<;Uud knnwled~. rr Borrower learn$. or is notified by nny
    govemtncntal or regu.fatory m.lthority, that any rmnavnt or olber rcmecliarion.·of an.·r:y liaz.ardous substance aff'ecring the
    Property is nece1ssry. Buttower shall promptly take an f1.Cl!cssary l:entedlnJ a.ehons in accoa·cb:uice with applicable
    envirofnncnt«l law and regultttiOt1S,
                                            • rdous substances" m-e those subsunit.-es defined as toxio .ot· bazal'dous substam.-es by
          As used »l this patil:groph ''bar.it.
    envi.rotUnenf\\l }aw ~d the tb1Jowing substances: ~soHne. ~~·nsei~, other flammabte or t()~ )Xm'.oka1:11 pmduc~. toxic
    pes1iddes and berbtet~ volatfle solvents, 1uater1al$ cot1la1mog.asbe.stos.orfmmtddchyde, 3J)(f radioactm: 01atetia-l$. As
    used in lbis paragraph, ''environmental law" 1neans fedora I laws· end regulations a nd Iaw$ a ud n:gulations o r Iht?
    jurisdiction where d1a Pro~rty is located 1bat i-eln1c to health, snrety or en~~ncntal 1:irotec1ioo.
          21. Cross Collatcralt7J.iUou. Default hereunder shntl con~tlnne dtttmlt under any othe1· rca.t cstalc 1ccuriiy
    instrl!mcnt bcld by Lender and executed m assumed by Bo11owcr, nnd default.under ntiy other such security iustruincnt
    sbaU cot1stilllte default hereunder.
         NON~UNU1<JRI"W COVENANTS. Borrower a11Q Lender furtbcr covenant aud aerco a&fnllowa:
         22. SHOULD DEli'AULT occur >tl the pc,:fonmmce os·dischttQJC ofany obligation itt Otis insfrumcnt orsecured by
    this htsttutnent, orshot:tld the parties named a1 Borrower die or be declared incompetcnti or should any one of the patties
    named as Borrower be duellarged b1 bankntptcy or de¢Jnr~d an t0$0lvent. or make ao assiynnem fot the benefit nf
    <?t-edito,·~ Ltndct, nt its QPtton., wilb or withaut nollce, tnal': (a) declare the entire amount unpairl under the note a\ld any
    indebtedness to Leffller hereby secured immediately duo arid pay.iWt:, (b) rClr the account ofB¢t'tQ"'C.r incur and pay
    re.aSOtitble expenses for r~air or mainten-;in~e of and take possession of. opc?rate or rent W! Ptopeify, {c) upon
    ap~iJication by it a ud p·rodttcticm of thi1 itl&trutncnt. wJthout other cvidc1~c and without notice of hearing ot said
    apptb:ation1 ha vc a r~eiv¢r appointed for the~ Property, with the usual powers ofreceivers bl Jike cases. (d) foreclose ibis
    fnstromcru as provided herein or by faw. nnd (c)tn.foi-ce any ad aU u1her rights amt remedies P,t-ovided herein or by
    prC$Cltl or future h>W$,
•         13. The proceeds of foreclosure imlc shttll be applied in the following order to the payment ot. (11) ¢Ost~ Hnd
    expenses incident to ¢ufo1:ting or compl.yinJ with t lie provisfo1,s borcoft fh) any pri,,r Ii.ens .requu-«d by tnw or l
    competcntcourrro buopaidj (C) ttledebt evtuenced by the noteattd aJl indebtedness t0l.c:ndi:r sc~ured bc~by, {d)
    infcrior hens ofrecord ret.1uircd by law or o cot\-,Pctent court to be so paid, (e) al tender's option, any other indebtedn~s
    of Borrower Qwhig to Lender. and ( I) any· b&!tnec to Sorrower. At fot·ccloti\tre nr other sale oiall nr ony 1)1lft of the
    Property, Le11dcr nud its agerug snay bid and purchase asa sb"anger and may pay Lend¢r1s share o(tbe purd1asc. ptic;c by·
    creditingsueb amount Qn any debts of Bot'tOwel' awing to Lender1 in the uider ~rnbed above.
          24. Borrow·er agrees that Lc11dcr will not be bout1d by any pr.esent or ftttu1~ laws,(-) provid'lng for valuation.
    apprni$al1 homestead or exen,ption of tJic Property, (b) prohibiting maintenaucc ofan action fora deficiency judgn1entor
    fonidng the MnQU11t thereof or tht: tirti<? within which such action must be bi-ought, (i!) p~cseribttffl any other Al~h,tt¢ r,f
    Limitations, (d} allowing any rlght of r¢dcmption or po14Session toUowiug any foi·eclt>sure sale, or (e) Hmitiog the
    conditions wbfeh Leudcr nay by regulation• i1np.os1; mcJudiug u,e. interest rate tt may c~c, as a condition ofnppt·ovill&
    a tt-ausfer ofdle Pl'operty to a new Sot-rower. Borrowerexpt'CSSfy waives the bcneflts'>fany sucJt State lows.Borrower
    hereby reUnquishes, wtnves. and conveys nU rights. inchoate or co1isutnmate, of descent. dowel', and c,arttt~y.
         25. Utx1n def.,udl by 'Bnrmwcr as aforesaid, umdtt tmy fol'eclose rhi~ lnstru1uc11t.a, authorized or 1~1rn11Ucd by chc


                                                                                                                         Page 5 of 6
      Case 2:19-cv-00060-cr Document 1-1 Filed 04/19/19 Page 6 of 7




la,ws tbel\ cxistfag of Ven,noi1t attd of the United States nf America, on term,; and eonJitions sati!iftctory to I.cndet\
includiffi but not Hmited to foreclcmm: by (a) stlttulory power of sale, or (b) advertisement and sate of lhe- Property at
public auction to the Jd~cst bidder in one or more parcels at Lcndc.~s option and ot the time and place, and in Che manner
and aftcr JUtb n~U.;e 11iid on tenns as 1nay be required by statute nr as mny be determined by Lender if not contracy to
ttatute, or (e) wrmcn agreemein h~i\tr niadc bet~) Borrower and l.ender.
     %6. Rclca", PROVIDED that if aH 1he indebmdncu hel.'eby secured is duly pokl iind each and e-ve1y eovfJnan11
condition. a-gr~t, Md obligation. contitigtnt or otberwi.'ia, contain~d hctein~ secured hcr'Cby or arising hcmmdor ts
fully ,:erfonned an~ di&chargcd, this mortgage snail be void; o\'lmrwis.e jt shaU remain in full force an,.t ¢fft:t:t.
     27.. RtcJer, to this&curlly Instrument. tfone or more- tidt;IS ru:c executed by Borrower and recorded together Wil.h
this $ecurity lnsll'Umcit1; the covenants Md agrct1tltQ1$ of each rrdcr shaU be incorporated into and shall amend and
sUJ>plement the covenants and agreeruents oC tbi~ Security ftt$trumettt as if the rider(~} wete tt pad of tfris Security
lnsbument. [Check applicable box}
      U Condo11'linium Ridei·                 .J Planned Unit Development Rlder        I Otber(s) [specffy]

     BY SIGNING BELOW, Borrower accept$ ind agrees to the terms and covennntscoucaintd in pages l through 6 of
this SecuriLy ll1Strum~11t and in any l'lder executed by Bon-ower anct recorded with tbfs Security Instrument




                                                                    ~~£JJ~
                                                                       Wayne      William Dermimm
                                                                                                      _ _ _(St:al)
                                 Witness                                               ·g,,,.rower-

si•ATH OF VER.~ONT
                         ~        I . }· ss ; ACKNOWLEDGMENT
                                     ,~.. I

COUNTY OF         .
                         ~\!I.le~ ~


    On tiJjg          '):,.   l..-   day or       J   tJ   ~         ,;;) OL?bofor•. n,e, the 1111d011~•od, • Notiry Public In
and fut said Stote and Coufily, persooally appeared .                             litJ"'-J k,,t. WI (ku !!,J,1,ei, l.\~
_ _ _ _ _ _ _ - - - - ~ __..., _________ , il1dividually known to me and by me known to be t11e
party(ies.) executing the foregoing instrument, nnd to me acknowledged tbe said it1str1.1ment to be e,cecuted by      '1 \ ~
u ·     hiS            free act and deed.

    TN WITNESS WHEREOF1 I have hereunto set my I1and and offidal se£1.l on the date abo've v.•rftten.


My comrui.ssiou exph-es:        ~~<!.h___                                    .£,. •· · J}6 ~ " - -
                                                                               - ~                            No101yP11bllc

(NOT ARM I., SEAL)


                                                                                                                    Page 6 of 6
                 Case 2:19-cv-00060-cr Document 1-1 Filed 04/19/19 Page 7 of 7




        Being the same lands and prettifaes conveyed to Jamie L. Lipscomb by Watranty Deed of
Charles A. L~pscomb and Patricia A. Lipscomb, dated Se1>tember l 5j 2006 and recorded
September 20J 2006, in Book 145. at page 55 of the Pownal, Vermont Land Records and being
therein described as follows:

        Being all and the same J~nds and premises conveyed to the within Ot·antors by William
Bull and Susan Bui~ husband and wife by Warranty Deed dated February 29,-1984 and recorded
February 29, 1984, in );look 78, at page 40 of the Pownal, Vennont Land Records anti being
therein described as follows:

  SElfO •ll and the aama la~~a ~nd p~sm1sea •• thcsa conveyed to the•e c~antor~, ~h~-
  aaid Bulla, by Thelma A. ~ft~bcr by h~~ daod dt\ad April 26, 1913) ~~d r6aerddd
  1n Book 10 At rag~ 156 or the land reoordn or ~he Town or P~wnnlJ sald land and
  prem1••• b~1ng d~dorlbod ln ~aid deed a~ rcllo~e1 °beJog ~et NP, ~4 ~~ ~hp~n on
  PLot a of tf1e Plan in Sub-D1'Vie1on. ur the 1Jwolli114e u1d Land or the Def'kl'lh1ra fl'lti~I
  SplrHt1n& Aaenohtu 1 InQ,, North P11vr1al, v·erm()nt., t>11ae111ber, u,s. W,N. Tuller', c.~
  lfh1ct1 map ii r eoarded in tho Land R~aorri" of the Totin cf Pownal, end thereitt
  deacr.1 bad u rol 1c,n; 11 Beg1n11J.11s at i,1 pa1nt on th• nst.erly Ude or ttte hisfrnu
  1sadihg from Pownal tft Petqr~burg, wbiah point ~arka tha acuthaa»t o~ra~r of Lat
  Nt1. 2;; th&nQe 35. ahnwn an u1!d map in a general e11et.l't'l"l)' d1rcotit111 ,n;tdw&y betwee11
 ·the hoeuea 51.D reet tg a pointi thence turning an ex~luded.art&l~ ar 90° an~
  ,,unning .1n a g1Jnoral nt1rt'1al"'ly cUreaHon 10 .o feet i thenoe j,s 21 gen1ar•al u.stsrfy
  di~sctfan al~ng-the o~uth lin~ of ~Q~ Ho, 23 173 ra~t, fflQre pr l~s~1 to a p~lnt; .
  th~~n~ 1n a seheral aautherly df~•otl~n ~a sn~~n on ~~1d map 30.5 teet to an lru~
  pin; then-oe 111 a geoenl wcutarly d1re0t.1ou 2~7 reet;. moT'e or letU':1 1 tc, th~ 11dge at,
  aaid highw~Yf theno~ in a a~neral n~rthe~Jy dlr~otia~ ~lo~g aald highway h8.0 fe~~
  tn the ~lao~ nt b~61UnlnJ.
 "Subject ta the 8.; f"<1ot right ur waJ 1tTid the ,1.0 root. l"igtlt tlt° 1itay aJ;1 ehDvJn ,an ea~!
                                                                                                     t
 11u1p, together \.tlth bh-t! l"!Sht to use llaid r1s;hte or w.ay and al;!11H• t'lghts ehPWQ 1Jn ~ .td
 m~p ~n oomman with othar~.
 "s·ubjeoi!. tD 1:1ny and all ex1at1ng \ola.te r Unee, t,(ll e 1 ineu • a11d tJl!WIH' l 1nMJ u the
 oame ~ay •~lit. "The ab~v& deaar1ption ta ~m~nded bt el1m1net1ns ,he ri~ht~ at way
 ~Yer the 10 r~ab ,~ ~he rear aa p~r ~gree~e~t dated July 22,19~6, and r~oa~ded at
 Ooo!c ·5q, Paga 39a of the 1Jpw~!1d lleCJ<lrdil, M         ,.,. •••
                           Case 2:19-cv-00060-cr Document 1-2 Filed 04/19/19 Page 1 of 3



  f:orm RO 1940-16                                                                                                                                                          Form Appmvsd
  (Rev. 7-Cl5)                                                                                                                                                              OMS No. 0576•017<
                                                                    UNITED STATES DePARlMENT OF AGRICULTURE
                                                                             RURAL HOUSING SERVICE

                                                                                       PROMISSORY NOTE
  Type of Loan SEC'rlON 502

    Loan No.
                             ----------
                                 .3S074~3 7                                                                                                      United states of Amerroa
                                                                                                                                                                           SATISFIED
                                                                                                                                                 This _ _.. day of _ _ _ ,20 _ _
                                                                                                                                                 By: _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                 Title: _ _ _ _ _ _ _ _-,.___ _
   Date:                 07 /22                     20 lO
                                                          ------                                                                                 USDA, Rural Housing Setvicss
   2·S.1'24 R.T 3 46 .
                                                                                            (Praperty ~ )
   North Pownal
              (Ci1:y or Town)
                                                                                            SenningtQll._
                                                                                                            (County)                       --=-,.-,----
                                                                                                                                            VT
                                                                                                                                                      (State)
  BORROWER'S PROMISE TO PAY. fn return fora losn that I have received, I promise to pay to the order of the United
  States cf America. acli{lg through the Rural Housing Service {and its $1.!ccessol'$) ("Government';$ 4.§. ~~o op
  (this amount is called "prinolpal'1, pfus interest
 INTEREST. Interest will be charged on the unpaid prirteipal until the full amount of the principal ha,c; been paid. I wiH pay
 interest at a yearly ND of      4. 6250     ·%.The· imerast rate required by this section is the rate I wm pay both before
 and after any default d8scribed below.
  PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

      I. Principal and interest payments shall he temporarily deferred. The interest aCQ"Ued to ------------, _
  $hall be added to the principal. The new principal and later accrued interest shaJJ be payable fn 4 sG regular amortiz.ed
  installments on the date indicated Jn the box below. I authorize the Government to enter the amount of such new principal
  here: $;________• and the amount of such regular instaJlments in the box below when $uch amount$ have been
  detarmined. I agree to pay principal and intera$t in installments as indicated in the box below.

      II, Payments shall not be deferred. I agree to pay princlpal and interest in                                                        -.....--=4~5=6__ instalfmerrts as indicated in
  tt,e box below.
  J will pay principal and interest by making a payment e.vertJ morith.                                                                                            .                            .
  r will make my monthly payment on the 22nd day of each month beginning on                                                                             A9:fillst                              u. , 2010 . and·
   continuing for ......!ll.... months. r wiU make these paym~nts every month until I have paid all of the principal and interest
   ~nd any other charges described berow that I may ewe under this note. My monthly payments wilf be applied to interest
 . before principal. lfon                                                         July 22                                  • :2048 , I still owe amounts LZnderthis note, I will pay those amounts in run an
 · that date, whieh is called the "maturity date.''
    My monthly payment will be $ 21 s _3;.3                                                                                   ·      • I will make my monthly payment at t:-11111' "".....,."" nr Fi·~~ - - -:-- .
                                                          ...1...,.i:.A.n1:;,;St...·ai~~aii l .l:tle:.!iero-e...,tJ1;1o,t,_ _ _____,_ _ _ _ _ or a different place if req~ired by the Govemment.
  ..a..Ul;,\,;QUilt&ed!iL..:lon.u.i.....JimyJJ.·_-,ll6,b_,4l



  PRINCIPAL.-ADVANCES. If the:entfte prfncip81 amounr-01 the loan is not advanced at the time of loan-closing. the
  unoovanced batanea tnire loan wilt be-advanced at my request provfded the Govetrtment agrees to'tbe advance. The
  Government must make the a~ce provided the advance rs requ$$te(f for an authorized pu,posa. 1nter$$rshaf1
  acorue on the ~Ot.tf'.ll Of each a<Nance b.$gmning on Hle date of the advanca as shown in the Record of Advances
  below~ t autl"IOriae the Government to enter the amount-and· date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

  HOUSING ACT .oF-1949. This promiss~ry note is made pursuant to dtle V of the Houstng Act of 1S49. It ls for the type
  of loan tndicated in. -the '7ypa of Loan•' block at the top ofthis nbte. This note Shaff be subject to. the., present reg~lations-
  of the Government and to its fuwre regulations not inconsistent with the exprass pro\/isions of fhrs note.

~to·thc~·~C'fi~Acto:r199S,nopmons~~.m:ettpond.tl>'a<Uitf~onofinfot'M.utioii-mdcli.,lt~•a.:v.af!ll0Maoonl?01
num~-TknTl~~®nlmlffltlllbc:l'fiif·lhfs·hdbrmatim,C(IU~onisOS15•0112.. Thcth;t~~f4~mnpfctoth~imbmlatioucUci;tionis~dio.
A~lSmf1111lesp\;¥'.~~mcluding_themnc-.tor!'CVf•~:instmctir.W.-ican:bi.'lS~~.tm~us.~Mti.~tmf-dua.11~~
~f~~~ the colttH;tlou.of&,~~

                                                                                                            1




                                                                                                                                                                                                        I
                                                                                                                                                                                                        I
               Case 2:19-cv-00060-cr Document 1-2 Filed 04/19/19 Page 2 of 3



                                                                                                     Account# 38074337

LATE CHARGES. If the Govarnrnent ha$ not received the fiJU amount cf any monthly payment by the- end of~days
               !t
after the data Is due, r ~U pay a ~ charg~~ The am0Unt of the charge wifl ha               4_       percent of my ovetdue
payment of Pfifletpal and interest r wtll pay this charge promptly, but only on~ for each rate payment

SORROWER'S RIGHT TO. PREPAY. f have the right to make payments of prfndp.al at any time before they are due.
A f)aymenf-0( principal only Is khcwn as a "prepayment." When I make a prepaymant, I wkl t~II the Gov.emment in
wrltlfi9 that J am making a prepayment.

f may make a full prepayment or partial prepayment wtthout paying any pMpayment charge, The Government wm use
alJ of my prepayments to reduce. the amount of principal that l OW$ under tt,Js Note. Jf f make a partial prepayment, there
wiff be no chaf'l98S in the due date or mthe amount of·my monttdy payment unless the Government a.grees fn writing to
those Changes. Prepayments wm be ·appfied to my Joan in accordance with the Governments regulation$·and
accounting procedures· in effe,;n on the· dale of rece1pt pf the payment.
ASSlGNMENT OF NOTE~ I understand and agree th- fhe Government may at an,y time assign this note Without my
qonSMt.· rf the Govemment assigns. the note I wm make my paym&nts to the 8$$ignee of the note-and in such case
th'e ttrm "Government"° wUI mean the assigns$.

CREDiT ELSEWHERE CERTIFlcATION. r certify to the Governmentthafl am unable to obtain sufficient credit
from other sources at reasonable rates and term$ tot the purposes for which the Government is gi\ring me this loan.

USE CERTIFICATION. I certify to the Government that the funds l am borrowing from the Governmant wm only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERlY. ff the property constructed, improved, pu:rohased, or reffnaneed with this roan is (1)
I ~ or rented with an· option ta pur¢ha8e, (2) leased- or rented Without option to purchase for $ years or IOnger, or (3)
is so.Id or title it otfterwlse conveyed. voluntar.fly.or ilwoh.1ntarifyr the- G~mment may at H$ option d~are the entire
remaining unpaid balance of the loan immediately due and payable. If this happens, r writ have to immediately pay off
th&entire loan.

REQUIREMENT TO REFINANCE WITH PRNATE CREDIT. I agree to periodic:atry provide the Government with
infcrmatkffl the Government req.Oe$.ts about my financial s-Ruation. rr the Government determines that I can get a loan-
from a responsible cooperatiVt or private ~It source-. sueh as a bank or a credU union, ai taa&.Onable rates and terms
for similar purposes as-thi$ loan•. at the Governmenrs r~uestl I will appty for and accept 3 Joan in a suffictent amount to
pay thl$ note- in full. This. requirement does not apply tf:J any CQ$fgtfer who signed this note pursuant to sectlon 502 of the
Ho14$ing Act of 1949 te compensate for•my lack ef repaymat\t ability.
sussmv REPAYMENT AGREEMENT. I agree. to the repayment (recapture} of subsidy granted in the form of ·
payment a$slstanci:r under the Govemmentts regutations.                    ,

CREOIT SALE TO NONPROGRAM BORROWER. lhe provfsicns of the paragraphs entitled '"Credit Elsewhere
Certification.. and "RsQuirement to Rdnance with Private Credit" do ncl app)y if this roan fs cJas.sified as a
nonptogram loan pursuant to section 502 of the Housing.Ad of 1949.

 OEFAULT. If I do not pay tha tidf amount ot.eaeh mo.nthly payment on the date·it is due. I will be in default. If I am in
def.atJlt tha Gavemment may .send· m(! a written notice telling me that if I do not pay the overdue amount by a certafn date.
the Government may rsquire me to imm$diatelY pay the-full .amount of the unpaid principal, all the interest that I owe, and
any late charges.. lnterestwflf continue· to accrue on pastd~eprfneipaJ and interest. Evan if, at a time when lam in
d&faufti the-G®$tlltnel11 ao~ i:,o.t require me· to pay lmmediately as described in tl'l8 preceding sentence, the Government
will stnr have the right to doso if ram in defa1.1lt a.ta tater data ff the Governrnerit has.required me to immeafataty pay. in
full as de8¢1'ibed aoove, the ~overnment wlll have the right to be paid back by me·for ail of its costs and expenses in
enforcing "this promi.$$ery note to the extent not prohibited by applicable law. rhoae expenses include, for example,
r~nabJe attomeys fees.




                                                               2
                 Case 2:19-cv-00060-cr Document 1-2 Filed 04/19/19 Page 3 of 3



                                                                                                           Acco~t # 38074l37
    NOTtcgs.. Unless applicabft law requites a different method. any Aotica that must be given to me under- this note will be
    ~iven by deffvenng. il or by ma~ng It by first Class mall lo me at the property address listed abaVe or at a· differant addl"B$t if
    l glve the Gov&mment a notice of my different address. Arty notice that must be given to the Government wHl be given by
    meHfng itby first class mail to Hie. Govemmentat TJSDA Rw:'i1l ·Housing Service,. cJ:o Cus.tc~ service :SXanch
    .,PQ&t Offj,t\;:e !9x Si88:$, St tey;ia ., MQ 6U6i                      , or at a different ad~ss if I am given a notics ar that
    diff'e.nmtadtlre~.

 OBUGATIONS OF PstsoNS UNDER TH{S NOTE. If more than one person sign$ this noJ~. ·e~h person is fully and
 p:ersanaffy obUgated to keep· alJ of the promises made in this note. tncfudtng the promise to pay the fuU amount owed.
 Any person who- is a·guarantor. suraty, or endorser of this iVJte is aJSQ- obligated to do these things. The Gavemment
 may enfOrce its right$ Llndet this note against each pat$Ot1 indMdqally or •9$1n~ aU cf U$ together. This means that any
 one.Of ti$ may be required to pay aft of the amounts owed under this. n~te. The \$rm "8orrowet" shall refer to each
 person signing this oote.

 WA1VERS. I and any other per$0n who has obJigatinns ~nd~ this nQta waive the rights of presentment and notice of
 dishon0r. "Presentment"" m$Ms the right to require the Govemment to demancJ payffi$0t of amounts due.. "Notice of
 dtshonor- means the right to tequim the Government to give notfee to other pMSOns that amounts:·®~ have ntrt be$n paid.
 WARNING: Fanura to fully d"mcfose accural• and truthfa..l financial lnfonnatiol'l in connaction with my •~n
 application may result Jn the termJn-.on of prognn assistance currently being ~ived, and the it.nial of
 futur. fedtraJ assistance under t h e - ~ of Agrlcultura•s Debarment regulations, 7 C.F.R. part 3017.

          ~~ - l .... ~                                 !ni~o:n Jr
                                                                     ___               Borrower
                                                                                                                    Seal


_ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                     Borrower                                                          Bcrtow8r      .




I                                               RECORD OF ADVANCES                                                                  I
         AMOUNT                  DA.T.B-           AMOUNT                  :t').AXB.             .AMOUNT               DAT!
-,tH                                            tAiS                                     Ill~-~
,n~-                                            ,o,s                                     t(t6-\S,
mi                                            r_ttn.)$_                                  111.nt
(.(\·$                                        1·,ri:fs.                                  In.in 1
ms                                             ltl-ll                                    {Ji-) t.
ie.i                                          otu.ii;;                                   °t?1'.fl$
(7)-$                                         .{14) $                                    nns.
V                                                                                       TOTAL        $                              J




                                                                     3
              Case 2:19-cv-00060-cr Document 1-3 Filed 04/19/19 Page 1 of 2




  Fomi RD 3550-12                               United States Dep;ll'tment of .Agriculture                          PomiApprowd
   (Rcv.9-06)                                               Rural Hollllng Semee                                OMBNo. OS7S..0172 ·

                                                                                                            AccOWlt # 3B074337
                                            Sl:JBSIDY REPAYMENT AGREEMENT
  Onlyonc ~ sho,,ud b i : ~ bythi, Rbjcctbm:rowufarthe subjectpropetty. The asreementa compJated at the
  closing ofthe first Af.mt:y loan to the bm:rower regardlen ofwldlier or not 1hr;y qnallfy fbr pa.ymcnt IISffitmlcc at that time. :

   1. As roquircd \JJlder ecti011521 cf the Rousi:QgAct af 1949 (42 U.S.C. 1490a). subsidy m:aived.in accordance with a loan
  lllHier section 502 of the Housing At;t af 1949 is lq)lyablc io ihe Government upon the disposition or nonoccupancy of1he
  ~ property. Defmecl.mortgagepay:ments are inclnded as mbsiey nncli?r thi& a ~

 2.. When l wl  io occupy ortransft:r title Jo my homt; ICCaptmo is due. If I mfinance or otherwise pay in. mI1 without ttansk.r
                                                              of
 oftitle aod C01ltinuc to occupy the p.tr;ipe[ty, t.hi:: amount ICCltptme will be calcuJated but; payment ofrecaptum can be
 c:lcAm:d, ~ fiee. until the pmpm:tyis snhseqnently sold w vacated. Ifdcfmc~ 11:io Gowmmcntmo,rtgagc ceu be
 subor.dim.1ed but will not b e ~ nor the pro.misaeqy no1o mimc:d UDtil 1he Govcmmcnt is paid in fbll. In situations
 whetc d.cfennell! ofrecapture is an option. recaptnre will be disctmntcd 25% ifpaid in full .t time of scttl0mcnt     •
 3. CA1cuJating Orlginal Equity.
 For Self:Help loam, the market value is the appraised value as determined at the time ofIoaii approval/obliplion. w.bicb h
 mbjea to completion per plans and spccfficatiom. If the house iB not ultimately fm:ni!hed. lJDderthe Self-Help progmm, an ·
 amend.ed agi:eemeDt using the madct value dcfinmon for all other transactions as ontlined below must be completed.

 .For all ofbt:t tt2J2saetionl1 the market value is the lower offJte:
         Sales price. ccmstmctiOD!rehabllitati.on co~ or total ofthese cos~ whichever is applicable
         OR.
         Appraised value as d=mrinrxl at the time of loan approval/ob.ligation.

 If tha applicant owns the building site ftcc and clear or if an existing non-Agency debt on.~ site without a dwelling will not
 be tefhiarteed with Agency funds, the marbt value will be the lower ofthe appraised value or the constmction colt plus the
 v.alncofthe me.

Market value of property~ at;
 2924 RT 346
 North ~owna.1, VT                 05260                                S 60,000.00


                                                                        $

                                                                        $
                                                                            -------
                                                                                      Rcldhy
                                                                                                  ---------------
                                                                                      Hcld~----------
~a SUbordi.nate .Affordable Housing Products
                                                                        s$            ~   ~------------
                                                                                      llddby
                                                                                                  ------------
Less Rmal Developmant Singl~ Family Housing Loans                       $ 46,200.00
Rqoals Original Bqnity (Itnegative nnmber me "O")                       S 13~800.00

~tof'OriJhtalEquity                                            SO .23    %
{Determilied by dividing original equity by the IDaikct valnc) - - - - -


4. lfall l0ffl$ aro zu,t subject to .recaptnre, or it all loans subject to mcap1me are not being paid. the amount to be recaptured is
computed aQCOMing to the following fom,.ula. Divide 1he balance ofloBDS subject to rccaptmc that arc being paid by the balance
of all open loans. Multiply the temlt by 100 to determine the percent ofthe outstanding balallce of open loans being paid.




                                    ,..
                                                                                             I
                                                                                             \.
       Case 2:19-cv-00060-cr Document 1-3 Filed 04/19/19 Page 2 of 2
                                 .
                                 \




 s.             JD®fhs                                     Avemge in.teiest talc paid
                loan                                1.1       2.1        3.1     4.1       S.l     6.1
                om:stlnding                                                                              >1%
                                          1%       2%         3%         4%       ffl      6%      7%
                    0 - 59               .so       .50        .so        .so     .44       .32     .22   .11
                60 - 119                 .so       .so        .50        .49     .42       .lt     .21   .11
               120 - 179                 ..so      .50        .so        .48     .40       .30     .20   .10
               180 - 239                 .50       .so        .49        .42     .36       .26     .ts   .09
               240 • 299                 .50       .50        .46        .38     .33       .24     .li   .09
              300 • 359.                 .so       .4S        .40        .34     .29       .21     .14   .09
           •·.3GO&up                     .47       .40        .36        .31      .26      .19     .13   .09

6. caiculalmg Recapnm:
                                     )
             Cnttent Marlret value
      LESS      -
            Original amount of prlor liens and subordipatc aftbrdablehonsing products,
           R.HS balance,
           Reasonable closing costs,
           Prlncipalreductiol\ atn=mtc,
           OcigiDal equity (see paragraph 3}, and
           Capital improvements (see 7 CFn. pa.rt 3SSO).
      EQUALS
           Appreciation value.. (If this is a positive value1 co.t1tinnc.)
      TIMF.S
           P~go in paragmph 4 (if applicable),
           Percentage in Patra.ph 5, aJld
           Retum on borrower's criginal cqnity {100% • percentage ill puasrapb .3).
      EQUALS
         Value appreciawm mbjcct to ~ Rccaptnre dne equals the lesser of this figore or
         the ammmt of subsidy n:ceivQj,

Bouowc:r a.gtceS to pay rcc:apture in accordance with this agtccmc.nt.




                                                                                         Date    07-22-2010
                                          Case 2:19-cv-00060-cr Document 1-4 Filed 04/19/19 Page 1 of 1
JS 44 (Rev. 12/12)
                                                                              CIVIL COVER SHEET
The ~S 44 civil cover sheet and the i!}formation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided br !~~al. rules of_c<?urt. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of 1mtiatmg the CIVIi docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
.I. (a) PLAINTIFFS                                                          n
                                           United States of Amerif~               E \JC I\;I • " LJ
                                                                                                 J}JJ:FENDANTS
                                                                                   =, t''"'t ':"''"' i ..
                                                                                                      Wayne William Dennison, Jr. et al.


      (b) County of Residence of First Listed Plaintiff                                                              County of Residence of First Listed Defendant          _S_a_ra~t_o_g-a________
                                    (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                          LJ .S~ 01s-r~~~~(:T                                   THE TRACT OF LAND INVOLVED.
                                                                               BUn.Ltf\1
      (C) Attorneys (Firm Name, Address, and Telephone Number)                                                        Attorneys (If Known)
Melissa AD. Ranaldo, AUSA, U.S. Attorney's Office, P.O. Box 570,
Burlington, VT 05402, (802) 951-6725


II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                            Ill. CITIZENSIDP OF PRINCIPAL PARTIES (Place an                                     "X" in One Box/or Plaintiff
                                                                                                                  (For Diversity Cases Only)                                    and One Box for Defendant)
1.'!l I    U.S. Government                D 3   Federal Question                                                                           PTF     DEF                                          PTF      DEF
              Plaintiff                           (US Government Not a Party)                               Citizen of This State          D I     D 1     Incorporated or Principal Place       D 4     04
                                                                                                                                                             of Business In This State

D 2        U.S. Government                D 4   Diversity                                                   Citizen of Another State      D 2      D   2   Incorporated and Principal Place     D   5     D 5
              Defendant                           (Indicate Citizenship ofParties in Item IJ/)                                                                of Business In Another State

                                                                                                                                          D 3      D   3   Foreign Nation                       D 6       D 6


IV. NATURE OF SUIT (Place an                      "X" in One Box Only)
I    01*"''.w   ,:ICONTRAGT   YD :";1,+

D     110 Insurance                  PERSONAL INJURY                     PERSONAL INJURY      D 625 Drug Related Seizure                     D 422 Appeal 28 USC 158       D 375 False Claims Act
D     120 Marine                  D 310 Airplane                     D 365 Personal Injwy -            of Property 21 USC 881                D 423 Withdrawal              D 400 State Reapportionment
D     130 Miller Act              D 315 Airplane Product                    Product Liability D 690 Other                                          28 USC 157              D 410 Antitrust
D     140 Negotiable Instrument            Liability                 D 367 Health Care/                                                                                    D 430 Banks and Banking
 D    150 Recovery of Overpayment D 320 Assault, Libel &                    Pharmaceutical                                                   F~PROPER~RIGHTS;;i:',\il2;;;~ D 450 Commerce
          & Enforcement of Judgment        Slander                          Personal Injwy                                                   D 820 Copyrights              D 460 Depo11ation
 D    151 Medicare Act            D 330 Federal Employers'                  Product Liability                                                D 830 Patent                  D 4 70 Racketeer Influenced and
 D    152 Recovery of Defaulted            Liability                 D 368 Asbestos Personal                                                 D 840 Trademark                      Corrupt Organizations
          Student Loans           D 340 Marine                               Injury Product                                                                                D 480 Consumer Credit
          (Excludes Veterans)     D 345 Marine Product                      Liability                                                                                      D 490 Cable/Sat TV
 D    153 Recovery of Overpayment          Liability                    PERSONAL PROPERTY D 710 Fair Labor Standards                         D 861 HIA (1395ft)            D 850 Securities/Commodities/
          of Veteran's Benefits   D 350 Motor Vehicle                D 370 Other Fraud                 Act                                   D 862 Black Lung (923)               Exchange
 D    160 Stockholders' Suits     D 355 Motor Vehicle                D 371 Truth in Lending   D 720 Labor/Management                         D 863 DIWC/DIWW (405(g))      D 890 Other Statutory Actions
 D    190 Other Contract                  Product Liability          D 380 Other Personal              Relations                             D 864 SSID Title XVI          D 891 Ag1icultural Acts
 D    195 Contract Product Liability
                                  D 360 Other Personal                      Property Damage   D 740 Railway Labor Act                        D 865 RSI (405(g))            D 893 Environmental Matters
 D    196 Franchise                       Injwy                      D 385 Prope1ty Damage    D 751 Family and Medical                                                     D 895 Freedom oflnformation
                                  D 362 Personal Injwy -                    Product Liability          Leave Act                                                                  Act
----------...--+----M_edi_._ca1_M.,.aI.,.10_1ra..c..,.ti... ce....,....._____________-----t D 790 Other Labor Litigation                                                   D 896 Arbitration
I 11''1 ,. 1REAL'.PROPERTYfYif:?; 3:=1':H'CIVIIlRrGHTSY'Y WXJ fPRlSONER:l~ETITIONS:t D 791 Employee Retirement                               Ji-XFED.E~:r~,Sl.JITSi<lJt!:I D 899 Administrative Procedure
 D 210 Land Condemnation           D 440 Other Civil Rights              Habeas Corpus:               Income Security Act                    D 870 Taxes (U.S. Plaintiff          Act/Review or Appeal of
 ~ 220 Foreclosure                 D 441 Voting                      D 463 Alien Detainee                                                           or Defendant)                 Agency Decision
 D 230 Rent Lease & Ejectment      D 442 Employment                  D 510 Motions to Vacate                                                 D 871 IRS-Third Party         D 950 Constitutionality of
 D 240 Torts to Land               D 443 Housing/                           Sentence                                                               26 USC 7609                    State Statutes
 D 245 Tort Product Liability             Accommodations             D 530 General
 D 290 All Other Real Property     D 445 Amer. w/Disabilities - D 535 Death Penalty           }i:ZiJJJ,i;lMMIGru\lrlONi:XCX:B
                                          Employment                     Other:               D 462 Naturalization Application
                                   D 446 Amer. w/Disabilities - D 540 Mandamus & Other        D 465 Other Immigration
                                          Other                      D 550 Civil Rights               Actions
                                   D 448 Education                    D 555 Prison Condition
                                                                     D 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement

V. ORIGIN (Place an              "X" in One Box Only)
)( 1 Original                 O 2 Removed from              0    3    Remanded from               0 4 Reinstated or            0 5 Transferred from        0 6 Multidistrict
     Proceeding                   State Court                         Appellate Court                 Reopened                     Another District            Litigation
                                                                                                                          (specify)
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      42 U.S.C. Section
VI. CAUSE OF ACTION 1-B-r-ie-f-de-s-cr-ip-ti_o_n_o_f     1490a
                                                    c-a-u-se_:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                            Foreclosure
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION     DEMAND$               CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.            78,986.19            JURYDEMAND:          0 Yes     )&No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE  _ _ _ _ _ _ _ _ _ _ _ _ _ _ DOCKET NUMBER



    FOR OFFICE USE ONLY

      RECEIPT#                      AMOUNT                                     APPL YING IFP                                      JUDGE      l O\2                 MAG.JUDGE
